Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 107-124 are pending, claims 1-106are canceled in this application. This application is a division of 14/048,983, filled on 10/08/2013, now US 10,813,946, which claims priority to provisional application 61/711,184, filed on 10/08/2012.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 107, 108, and 110-124 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mansky et al. (US 2011/0236340 A1) as evidenced by Yamada et al. (Potassium Metabolism and Management in Patients with CKD, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8224083/pdf/nutrients-13-01751.pdf).
Mansky et al. teach treating hyperkalemia (paragraph 2) in patients suffering from chronic kidney disease (CKD) and treated with aldosterone antagonists who are in need of potassium removal (paragraph 2 and 139) (the claimed renin-angiotensin-aldosterone system) by chronic daily (paragraph 59 and 128) (including the claimed 8 weeks) administration of crosslinked (calcium 2-fluoroacrylate)-divinylbenzene-1,7-octadiene terpolymer stabilized with sorbitol (paragraph 116 and 118).
According to Yamada et al. it is not desirable for CKD patients to have serum K level outside the range of 4.0–5.4 mEq/L and K restriction starts to become necessary with eGFR ≤40 mL/min/1.73 m2 (section 10.1 on page 6), i.e., untreated hyperkalemia CKD patients having serum K level >5.4 mEq/L and eGFR ≤40 mL/min/1.73 m2. 

The limitation of the instant claim 110 and 111 of observing and comparing progression of CKD stage of treated and nontreated patients is a routine practice of a medical professional in treating CKD patient. This step does not affect the result of treating.
With respect to the art rejection above, it is noted that the reference does not teach the treatment results in the instant claims 112-124; however, with the same composition as claimed (crosslinked (calcium 2-fluoroacrylate)-divinylbenzene-1,7-octadiene terpolymer stabilized with sorbitol) for treating the same as claimed condition (hyperkalemia) being administrated to the same as claimed patient population (patients suffering from chronic kidney disease (CKD) and treated with aldosterone antagonists who are in need of potassium removal), the same treatment results are expected.

Claim 109 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mansky et al. (US 2011/0236340 A1) as evidenced by Yamada et al. (Potassium Metabolism and Management in Patients with CKD, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8224083/pdf/nutrients-13-01751.pdf), as applied to claims 107, 108, and 110-124, as evidenced by Peralta et al. (Detection of Chronic Kidney Disease With Creatinine, Cystatin C, and Urine Albumin-to-Creatinine Ratio and Association With Progression to End-Stage Renal Disease and Mortality, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3697771/pdf/nihms478511.pdf)
The teachings of Mansky et al. are discussed above and applied in the same manner. According to Peralta et al. indicator of CKD is a creatinine-based estimated glomerular filtration rate (eGFR) <60 mL/min/1.73 m2 (1st paragraph under “Conclusion” on page 2). Thus, the limitation of the instant claim 109 is assessing the treatment outcome which is a routine practice of a medical profession in treating CKD patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,123,363 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-24 recite a method of treating hyperkalemia in a chronic kidney disease patient in need thereof comprising: administering an effective amount of sorbitol-loaded, crosslinked (calcium 2- fluoroacrylate)-divinylbenzene-1,7-octadiene copolymer to the patient; wherein the patient had a serum potassium level of greater than or equal to 5.5 mEq/L and an estimated glomerular filtration rate (eGFR) of from 15 to 44 mL/min/1.73 m? before treatment with the sorbitol-loaded, crosslinked (calcium 2-fluoroacrylate)-divinylbenzene-1,7- octadiene copolymer and wherein the sorbitol-loaded, crosslinked (calcium 2-fluoroacrylate)- divinylbenzene-1,7-octadiene copolymer is administered to the patient daily for more than 8 weeks.

Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same method.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612